       Case 1:18-cv-00810-JCH-JHR Document 20 Filed 07/15/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


BERKLEY V. WALKER, on
behalf of himself and all others
similarly situated,

        Plaintiffs,

v.                                                               No. 1:18-cv-00810-JCH-JHR

BOKF, NATIONAL
ASSOCIATION d/b/a BANK OF
ALBUQUERQUE, N.A.,

        Defendant.


                                        FINAL JUDGMENT

        The Court has entered a Memorandum Opinion and Order dismissing with prejudice

Defendant BOKF, National Association d/b/a Bank of Albuquerque, N.A., and all claims in this

case. This Final Judgment, in compliance with Federal Rule of Civil Procedure 58, adjudicates

all existing claims and liabilities of the parties.

        IT IS HEREBY ORDERED that final judgment is entered in favor of Defendant on

Plaintiff’s claim, which is DISMISSED in its entirety.

        IT IS SO ORDERED.



                                                 __________________________________
                                                 JUDITH C. HERRERA
                                                 UNITED STATES DISTRIC COURT JUDGE
